Citation Nr: 1026100	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for status post anterior 
cruciate ligament repair, right knee, with patellofemoral 
syndrome, post-traumatic arthritis, and recurrent effusions, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to November 
1993. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue of entitlement to service connection for an 
injury to the right quadriceps has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last examined in October 2005.  Given the passage 
of time, another VA examination is warranted.  Also, since 
various medical professionals have made an assessment of a 
possible meniscus tear, the examiner should address the existence 
of a meniscus tear.

The last treatment record is dated in September 2005, and the RO 
last obtained VA treatment records in July 2006.  Any additional 
records since September 2005 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all treatment for his right knee disability 
from September 2005 to the present.  The RO 
should obtain any such records and associate 
them with the appellant's VA claims folder.  
Regardless of the claimant's response, the RO 
should obtain all treatment records 
pertaining to the right knee disability from 
the VA medical center in Columbia, South 
Carolina, and the VA outpatient clinic in 
Greenville, South Carolina since July 2006.  

2.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination.  The 
claims folder is to be made available to the 
examiner to review.  In accordance with the 
latest AMIE worksheets for rating knee 
disabilities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to 
the status post anterior cruciate ligament 
repair, right knee, with patellofemoral 
syndrome, post-traumatic arthritis, and 
recurrent effusions.  The examiner must opine 
whether it is at least as likely as not, 
i.e., is there at least a 50/50 chance, that 
the Veteran has a meniscus tear in the right 
knee.  A complete rationale for any opinions 
expressed must be provided.

3.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


